Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/310,554 filed on August 10, 2021. 
Claims 1-15 are pending.
Claims 1-15 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Korean application KR10-2020-0100125 filed on August 10, 2020 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 and January 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to “computer-readable storage medium” that when given its broadest reasonable interpretation may be a transitory carrier signal that is non-statutory under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Okanohara et al. (U.S. 2018/0365089).
Regarding claim 1, Okanohara disclosed a network monitoring apparatus comprising: 
a memory configured to store a performance management data sample of a network; and at least one processor configured to: 
input the performance management data sample and an abnormality probability value to an auto-encoder of an abnormality detection model that is trained based on performance management data of the network, where in the abnormality probability value is a default value (Okanohara disclosed in [0107] that “The data of abnormality detection target is input into the encoder of the learned model”; ; Okanohara disclosed in Fig. 5, Fig. 7, [0010, 0013, 0105-0106] that the auto encoder is learned using normal data),
obtain, from the auto-encoder of the abnormality detection model, a reconstructed performance management data sample and an abnormality score value (Okanohara, [0016-0018], “generating restored data from the latent variable based on the joint probability model; a deviation calculation step of calculating deviation between the training data and the restored data”), and 
detect an abnormal sample based on the abnormality score value, wherein the auto-encoder is configured to receive the performance management data sample and the abnormality probability value, and output the reconstructed performance management data sample and the abnormality score value (Okanohara, Figs. 6-7 and [0055-0057, 0086-0088, 0107], “The probability p(x) is correlated with the abnormality degree of each dimension with respect to the output result of the learned encoder and decoder with respect to the determination data input” and “probability p(x) is converted into score S(x) to be smoothed”).  
Claim 13 lists substantially the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.   
Claim 15 lists substantially the same elements as claim 1, but in computer readable storage medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.   
Regarding claim 2, Okanohara disclosed the network monitoring apparatus of claim 1. Okanohara further disclosed wherein the at least one processor is further configured to determine the performance management data sample as an abnormal sample based on the abnormality score value exceeding a reference value (Okanohara, [0090], “ when S(x) exceeds the threshold value, it is determined as abnormality”). 
Claim 14 lists substantially the same elements as claim 2, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14.   
Regarding claim 3, Okanohara disclosed the network monitoring apparatus of claim 1. Okanohara further disclosed wherein the at least one processor is further configured to train the abnormality detection model by updating the auto-encoder to minimize a loss function of the auto-encoder after an amount of time periods have passed (Okanohara, Figs. 5 and 7, [0105-0106]).  
Regarding claim 4, Okanohara disclosed the network monitoring apparatus of claim 1. Okanohara further disclosed wherein the at least one processor is further configured to: perform one loop of training of the auto-encoder by using auto-encoder training data comprising an initial value of the abnormality probability value and a first number of performance management samples to train the abnormality detection model, and in a training process, update the abnormality probability value output from the auto- encoder after an amount of time periods have passed (Okanohara, Figs. 5 and 7, [0105-0106]).  
Regarding claim 5, Okanohara disclosed the network monitoring apparatus of claim 4. Okanohara further disclosed wherein: the auto-encoder comprises an encoder and a decoder, the encoder is configured to generate a latent variable from the performance management data sample and the abnormality probability value, and the decoder is configured to generate the reconstructed performance management data sample and the abnormality score value from the latent variable (Okanohara disclosed in Fig. 5 and [0010-0017, 0054, 0105-0106] that the abnormality detection model is an adversarial auto encoder that comprises an encoder and a decoder).  
Regarding claim 6, Okanohara disclosed the network monitoring apparatus of claim 5. Okanohara further disclosed wherein the at least one processor is further configured to train the encoder to minimize a Kullback-Leibler (KL) divergence loss value (Okanohara, [0064], “ the loss function is minimized when learning the conditional probability p(z|x) and p(x|z) in the encoder and decoder”).  
Regarding claim 7, Okanohara disclosed the network monitoring apparatus of claim 5. Okanohara further disclosed wherein the at least one processor is further configured to train the decoder to minimize a loss value determined by a difference between the performance management data sample and the reconstructed performance management data sample, a standard deviation of the reconstructed performance management data sample, and a cross entropy value between the abnormality probability value and the abnormality score (Okanohara, [0075-0085, 0105-0106]).  
Regarding claim 8, Okanohara disclosed the network monitoring apparatus of claim 4. Okanohara further disclosed wherein the at least one processor is further configured to: input initial value training data comprising normal and abnormal periods of the performance management data sample to the auto-encoder, obtain the reconstructed performance management data sample and an initial standard deviation value with respect to the reconstructed performance management data sample from the auto-encoder, and determine the initial abnormality probability value based on the initial standard deviation value (Okanohara, Figs. 6, 7 and [0085-0087], [0107]).  
Regarding claim 9, Okanohara disclosed the network monitoring apparatus of claim 8. Okanohara further disclosed wherein the initial abnormality probability value indicates a ratio of reconstructed performance management data samples belonging to an abnormality range in a normal distribution of the reconstructed performance management data sample determined based on the initial standard deviation value (Okanohara, [0015-0017], “determining whether the input data is normal or abnormal based on deviation between the input data and the restored data”).  
Regarding claim 10, Okanohara disclosed the network monitoring apparatus of claim 5. Okanohara further disclosed wherein each of the encoder and the decoder comprises at least two hidden layers that are fully connected (Okanohara, [0048] disclosed that the neural network comprises additional layers that are not the input layer and output layer. In other words these additional layers are hidden).  
Regarding claim 11, Okanohara disclosed the network monitoring apparatus of claim 1. Okanohara further disclosed wherein the auto-encoder comprises a variational auto-encoder (VAE) (Okanohara, [0014, 0052], “VAE”).  
Regarding claim 12, Okanohara disclosed the network monitoring apparatus of claim 1. Okanohara further disclosed wherein the default value of the abnormality rate value is a value indicating that a probability of detecting an abnormal sample is 0 (Okanohara, [0106], “ training data (z.sub.0, 0), (z.sub.1, 1) to be input to the discriminator are created. Here, 0 or 1 is a correct label. It indicates whether each training data is an expression z.sub.0 based on normal data or a false expression z.sub.1.”).  
Related Prior Art
Yoon et al. (US 2020/0320402) disclosed a method for novelty detection using deep learning neural network (e.g. auto encoders), and according to Yoon, paragraph [0003], novelty detection is a way to analyze datasets to label some as “normal” and others as “abnormal.”  Therefore the invention disclosed in Yoon overlaps significantly with the application under examination here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
11/30/2022